Citation Nr: 0713854	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 23, 
2004, which vacated a December 2003 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a February 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in April 2005.  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a May 1998 rating decision the RO denied entitlement 
to service connection for schizophrenia; that determination 
has become final.

3.  Evidence received since the May 1998 rating decision is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim for 
entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2001 and June 2005.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  A review of the June 2005 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  Further 
attempts to obtain additional service medical evidence would 
be futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claim in March 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a May 1998 rating decision the RO denied entitlement to 
service connection for schizophrenia.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

The evidence received since the May 1998 decision includes 
additional statements from the veteran concerning his 
problems in service, VA medical records including hospital 
records dated in June 1980, North Carolina Department of 
Correction medical records, and private hospital records 
dated in October 1979.  This evidence is neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence contributes to a more complete picture of the 
veteran's claim; therefore, the claim must be reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened; to this extent the appeal is granted.


REMAND

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim including the requirements for establishing service 
connection and of which parties were expected to provide the 
necessary evidence by correspondence dated in July 2001 and 
June 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service records show the veteran received 
disciplinary action on several occasions during his period of 
active service and was discharged prior to completion of his 
term of service under honorable conditions.  Service medical 
records are negative for complaint, treatment, or diagnoses 
of any psychiatric disorders.  A June 1978 separation 
examination revealed a normal climical psychiatric 
evaluation.  In his report of medical history he denied 
having ever been treated for a mental disorder.  Private 
hospital records dated in October 1979 show the veteran was 
treated for an acetaminophen overdose.  A psychiatric 
examination at that time included a diagnosis of passive 
dependent personality with antisocial elements.  VA hospital 
records dated in June 1980 included diagnoses on discharge of 
multiple drug and alcohol abuse and anxiety neurosis, but 
also show that a diagnosis of rule out schizophrenia was 
provided.  Medical records from the North Carolina Department 
of Correction include diagnoses of schizophrenia from 
approximately November 1996.  Therefore, the Board finds an 
additional medical opinion is required prior to appellate 
review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran's claim file should be 
reviewed by a VA psychiatrist for an 
opinion as to whether, based on the 
evidence of record, and not resorting to 
speculation, there is at least a 
50 percent probability or greater (at 
least as likely as not) that 
schizophrenia was onset during active 
service or was manifest to a degree of 10 
percent or more within one year of his 
discharge from service.  The examiner 
should reconcile any opinions given with 
the evidence of record and provide a 
complete rationale for all opinions 
expressed.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


